﻿
I should like to begin, Sir, by extending my and Canada's congratulations and appreciation to you on your assumption of the responsibilities and office of the presidency of the General Assembly.
A year ago the atmosphere in the Assembly was heavy with a sense of crisis. The financial shortfall of the United Nations, serious in itself, was also a symptom of a deeper worry about the very existence of the Organization.
Canada, and other friends of the United Nations, used this rostrum to call for reform. I am pleased today to note that substantial reform has begun. 7hat is both a tribute to the men and women who make this Organization work and testimony to the recognition by most nations that a strong United Nations is essential to world peace. We are especially impressed by the United Nations resolve to extend reform beyond the institutions in New York to United Nations economic and social institutions throughout the world.
For our part, Canada made a point of paying our 1987 assessment fully and early. We hope other nations will quickly pay their current and past assessments. Those that call for internal reform have a particular obligation and opportunity to encourage it once it begins. That good example would increase the pressure upon other Powers whose contributions are consistently delinquent.
During the past year this real internal reform has been matched by solid progress on many of the major issues of concern to the United Nations. Sometimes that progress occurred outside this multilateral Organization - as, for example, in the historic breakthrough on an arms agreement between the United States and the Soviet Union, in the steady pressure against apartheid mounted by the Commonwealth, and in the initiative towards peace launched by the five Presidents of Central America. But in many other cases the world's movement forward was rooted here. Those cases are worth enumerating.
In the ongoing war between Iran and Iraq, Security Council resolution 598 (1987) reflects a welcome political will and unanimity in the Security Council, and the Secretary-General is to be commended for his patient, persistent mediation. The Secretary-General's mission was not as successful as we all had hoped. And the speech this morning by the President of Iran can only be characterized as destructive and deeply disappointing. Therefore the Security Council should be reconvened to take the next step. Canada would fully support implementation of the axiomatic second half of resolution 598 (1987) - the application of sanctions.
At the Seventh United Nations Conference on Trade and Development (UNCTAD) , the consensus statement on trade, debt and commodities may presage a new era of co-operation between developed and developing countries. UNCTAD VII was an example of an international conference for whose outcome the prognosis was uniformly gloomy. The doubters were wrong. The United Nations scored a major success.
The special session on Africa is beginning to yield concrete results, albeit there is a long way yet to go. The international community clearly now recognizes that the majority of African countries are making great efforts to turn their economies around. But the international community must equally recognize that the debt situation for many African countries is desperate and must be addressed in new and innovative ways or the entire recovery programme may collapse.
In that context, we welcome the Secretary-General's appointment of the Advisory Panel on Resource Flows. We anxiously await its report. As the representative of Zaire has just indicated, Canada is so concerned about this issue that at the Francophone Summit we announced the cancellation of official development assistance debt for several countries in francophone Africa. Next month, at the Commonwealth Conference, we will do the same for countries of Anglophone Africa.	 
The Brundtland Commission has produced a blunt and clear report on the urgency of protecting our resources and environment. In that spirit, in Montreal last week nations signed an ozone Treaty controlling the emissions of chloro fluro carbons. Dr. Mostafa Tolba, Executive Director of the United Nations Environment Programme, called it "the first truly global treaty that offers protection to every single human being on this planet." Our Government believes that Montreal Treaty will serve as a model for future international agreements on the environment.
The Conference on disarmament and development, which has just concluded, yielded a remarkable consensus document, holding disarmament and development as essential to international security. It graphically demonstrated the capacity of the Organization to find agreement in the most complex fields.
The World Health Organization is recognized as a crucial resource for gathering the statistics and carrying out the planning that are necessary as countries struggle to master the world-wide AIDS (acquired immune deficiency syndrome) epidemic.
Within its own doors, the United Nations has made social strides in another field: the equal rights of women. In 41 years there had not been even one woman permanently appointed as an Under-Secretary-General. Now there are three, and we in Canada take particular satisfaction that the first woman appointed is an outstanding Canadian, Madame Therese Paguet-Sevigny, under-Secretary-General in the Department of Public Information,
There have been other achievements in the past year: the successful Vienna international Conference on Drug Abuse and Illicit Trafficking; the coming into force of the Convention against torture  the International Maritime Organization draft convention on maritime security; and the progress made on verification by the United Nations Disarmament Commission, with which Canada is proud to be associated. This is proof of the worth and vitality of the United Nations and clear evidence of the advantages to be derived from continuing to confront the world's problems together.
The great purpose of the United Nations is to extend the reach of peace and justice in the world. Sometimes, as in the war between Iran and Iraq, its role becomes most acute when all other efforts have failed. In other cases it can encourage regional initiatives that may lead to peace where peace is threatened, or focus international attention upon injustice that must end. I want today to speak of one initiative that we must encourage and one injustice that we must end. 
The Initiative is in Central America, where the presidents of Costa Rica, El Salvador, Guatemala, Honduras and Nicaragua have joined together in a genuine effort by all parties to settle their differences peacefully. The surprisingly positive outcome of the Guatemala summit meeting was the result of many factors. They included the foundations laid by Contadora and the Contadora Support Groups, the preparatory work of the Central America countries and the concessions made at the summit by each of the five presidents. That achievement was applauded by us all. But it was only the first of many steps along a difficult road.
Canadian aid to Central America has been steadily increasing, as has our funding and our acceptance of refugees. We have expressed our view that the root problem in Central America is poverty, not ideology  that the real need is development assistance, not military activity, and that intervention by outside Powers will only aggravate the tension. We have supported the Contadora process and have made available to Contadora the expertise Canadians have acquired in the techniques of peace-keeping.
Immediately after the Guatemala summit two senior officials of our Government visited Central America to discuss what more Canada might do. I will be visiting the region myself later this autumn.
Canada supports the initiatives of the Central America presidents. We are prepared to provide our expertise in the design and development of verification and control mechanisms which, once peace is possible, can help it endure. The disputes must be resolved by those actually Involved in the conflict, but Canada is prepared to contribute to that process in any direct and practical way open to us.
The injustice to which I referred earlier is apartheid. Canada's position is clear and on the record. We have acted upon all of the sanctions recommended by the Nassau Conference of the Commonwealth Heads of Government. We have Imposed a ban both on new investment in South Africa and re-investment of profits. We have banned the importation of coal, iron and steel. We have banned the promotion of tourism and ended air links. In the first six months of 1987 Canada reduced its imports from South Africa by 51 per cent. Furthermore, we have made it clear that, if other measures fail, we ate prepared to end our economic and diplomatic relations with South Africa, We are helping the victims of apartheid with scholarships, legal aid and other assistance. We contribute substantially to the development of the front-line States, both bilaterally and through the Southern African Development Co-ordination Conference (SADCC). We apply our influence, whether it is effective, to build the pressures against apartheid.
The Prime Minister of Canada met with the leaders of Zimbabwe and Zambia and Botswana in Victoria Falls in February, and I visited southern Africa six weeks ago, a visit which included a meeting in Pretoria with the South African Foreign Minister. Olivet Tambo visited Ottawa a month ago and met with our Prime Minister and other Canadian leaders. Early in September it was our honour to act as host to the second summit of La Francophonie in Quebec City, which condemned apartheid and established a scholarship programme for black South Africans. Next month, in Vancouver, we shall act as host to the heads of Government of the Commonwealth, the international family to which South Africa once belonged.
We are at a critical stage in the campaign to end apartheid. There must be no relenting in that campaign, no pause in the pressure, because a pause might suggest that apartheid is acceptable, and it is not. The pressure against apartheid must continue and increase, and the challenge, in the United Nations and elsewhere, is to find peaceful and effective means to build that pressure. It is not enough to ask others to act.
It is Canada's view that the sanctions imposed upon South Africa have been effective, both economically and psychologically. While the Government of South Africa has reacted by limiting liberty even more, growing numbers of individual South Africans have reached out for reform, in meetings in Lusaka and Dakar and in the private contacts, which we must multiply.
The instability in southern Africa is both an ally and a product of apartheid. One of the most wrenching conversations I have had was with Canadian aid workers in Mozambique who fear that the projects they build to help people will become targets of terrorists and put at risk the very lives they are working to improve. An essential part of the challenge in southern Africa is thus to bring more stability to the front-line States.
Before I conclude my remarks I want to applaud again the new vitality that has been injected into the global arms-control and disarmament process through the important announcement that the United States and the Soviet Union have agreed in principle to eliminate intermediate and short-range nuclear missiles. Radical reduction in nuclear arms has always been the core of Canadian policy in this area. We should celebrate the fact that this is the first time a prospective agreement will actually eliminate nuclear weapons. That is just the initial step in a long and difficult process, but, with continued determination and resolve, we can hope to move to agreements on strategic weapons, on chemical weapons, on conventional weapons, and on a comprehensive test ban.
I began by talking about the atmosphere of crisis which was so pervasive as we met last year. Today, we must all surely take satisfaction from the atmosphere of hope that surrounds us; hope, because both globally and regionally there is a recognition that a peaceful and secure world is of universal benefit and worthy of relentless pursuit) hope, because the social and economic evils that beset us are being addressed in a meaningful way) and, finally, hope, because this Organization of ours, the United Nations, is reasserting its capacity to play the central role that it was created and designed to play in dealing with the ills that still plague the international community. The United Nations agenda stretches before us - Afghanistan, Kampuchea, Cyprus, peace in the Middle East between Israel and the Arab States, an end to terrorism, and the fundamental human struggle to eradicate hunger and injustice. Somehow, it feels as though we are closer this year than last to tackling that agenda.
